 

Exhibit 10.3

 

FUELCELL ENERGY, INC.

 

CONSENT AND WAIVER

 

THIS CONSENT AND WAIVER (this “Consent”) is made as of February 21, 2019 by and
between FuelCell Energy, Inc., a Delaware corporation (the “Company”), and the
investor named on the signature page attached hereto (the “Waiving Party”). All
capitalized terms used but not defined herein shall have the meanings given to
such terms in the Certificate of Designations, Preferences and Rights of the
Series D Convertible Preferred Stock of the Company, dated August 29, 2018 (the
“Series D Certificate of Designations”).

 

RECITALS

 

WHEREAS, in connection with the waiver of certain rights by the sole holder of
Series C Convertible Preferred Stock of the Company (the “Series C Preferred
Stock”), the Board of Directors of the Company has decided to reduce the
Conversion Price (as defined in the Certificate of Designations, Preferences and
Rights of the Series C Preferred Stock of the Company, dated September 8, 2017)
of the Series C Preferred Stock (such reduced price, the “Series C Conversion
Price”) as set forth in the Waiver Agreement attached hereto as Exhibit A (the
“Series C Conversion Price Adjustments”);

 

WHEREAS, pursuant to the Exchange Agreement (the “Exchange Agreement”), dated as
of the date hereof, between the Company and Hudson Bay Master Fund Ltd. (“Hudson
Bay”), the holder of that certain Series A Warrant to Purchase Common Stock,
issued by the Company on July 12, 2016 (the “Warrant”), which Exchange Agreement
is attached hereto as Exhibit B, the Company intends to issue 6,000,000 shares
of Common Stock to Hudson Bay in exchange for the transfer of the Warrant back
to the Company (the “Warrant Exchange”);

 

WHEREAS, Section 8(b) of the Series D Certificate of Designations gives the
Holders the right to rely on a Variable Price rather than the Conversion Price
then in effect in the event the Company issues or sells or enters into any
agreement to issue or sell Variable Price Securities (collectively, the
“Anti-Dilution Rights”);

 

WHEREAS, the Waiving Party is one of two Holders of the Series D Convertible
Preferred Stock (the “Series D Preferred Stock”) of the Company;

 

WHEREAS, the Waiving Party desires to consent to the Series C Conversion Price
Adjustments, waive the Anti-Dilution Rights (if any) with respect to the Series
C Conversion Price Adjustments and any conversion of the Series C Preferred
Stock utilizing such Series C Conversion Price Adjustments, waive any other
adjustments or rights under the Series D Certificate of Designations that may
result from or arise out of the Series C Conversion Price Adjustments,
acknowledge that neither the Warrant Exchange nor the issuance of shares of
Common Stock pursuant to the Exchange Agreement shall result in any
anti-dilution or other adjustments under the Series D Certificate of
Designations, and waive, in part, the Company’s obligations and requirements
under the Series D Certificate of Designations to reserve shares of Common Stock
of the Company for conversions of the Series D Preferred Stock;

 

WHEREAS, the parties hereto desire to implement additional notice procedures in
connection with Subsequent Placements; and

 

 1 

 

 

WHEREAS, this Consent shall only be effective upon the execution and delivery by
each Holder of Series D Preferred Stock of waivers in a form identical to this
Consent (other than the name of the Holder and the aggregate number of shares of
Series D Preferred Stock listed on the signature page of the Holder attached
hereto and thereto) (such time, the “Effective Time”).

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing, the mutual promises contained
herein, and for other good and valuable consideration, receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

 

1.       Recitals. The above recitals are true and correct and are hereby
incorporated herein by reference.

 

2.       Consent to the Series C Conversion Price Adjustments. As of the
Effective Time, the Waiving Party hereby approves and consents to the Series C
Conversion Price Adjustments.

 

3.       Waiver of Anti-Dilution and Other Rights. As of the Effective Time, the
Waiving Party hereby waives (a) the Anti-Dilution Rights (if any) with respect
to the Series C Conversion Price Adjustments and any conversion of the Series C
Preferred Stock utilizing such Series C Conversion Price Adjustments, (b) its
rights, if any, to rely on a Variable Price rather than the Conversion Price
then in effect with respect to the Series C Conversion Price Adjustments and any
conversion of the Series C Preferred Stock utilizing such Series C Conversion
Price Adjustments, and (c) any other adjustments under the Series D Certificate
of Designations that may result from or arise out of the Series C Conversion
Price Adjustments, in each case, solely as a result of and as contemplated by
the Waiver Agreement attached hereto as Exhibit A.

 

4.       Acknowledgement – No Adjustments. The Waiving Party hereby acknowledges
and agrees that neither the Warrant Exchange nor the issuance of shares of
Common Stock pursuant to the Exchange Agreement shall result in any
anti-dilution or other adjustments under the Series D Certificate of
Designations.

 

5.       Limited Waiver of Share Reservation Requirements. As of the Effective
Time, the parties hereto hereby agree that, from the date hereof until the first
to occur of the following: (x) an increase in the authorized shares of Common
Stock the Company or (y) any reverse stock split of the Common Stock of the
Company (as applicable, the “New Availability Event”), the Company shall reserve
(and the Waiving Party waives, in part, any reserve requirements and obligations
of the Company under the Series D Certificate of Designations or otherwise as
necessary such that the Company shall only be required to reserve) 34,792,269
shares of Common Stock for conversions of the shares of Series D Preferred Stock
held by CVI Investments, Inc. and 31,649,342 shares of Common Stock for
conversions of the shares of Series D Preferred Stock held by Tech Opportunities
LLC, in each case, prior to the occurrence of a New Availability Event after the
date hereof. The 34,792,269 shares of Common Stock reserved for CVI Investments,
Inc. and the 31,649,342 shares of Common Stock reserved for Tech Opportunities
LLC are referred to, in each case, as a “Specified Share Reserve,” and to the
extent a Holder agrees to exchange the Series D Preferred Stock for another
class of Company securities convertible or exchangeable into Common Stock, such
Holder can apply any remaining Specified Share Reserve to the reservation of
shares of Common Stock available for conversion or exchange under such new
Company security. Following the New Availability Event, and for so long as any
shares of Series D Preferred Stock remain outstanding, the Company shall at all
times reserve 150% of the number of shares of Common Stock as shall from time to
time be necessary to effect the conversion of the shares of Series D Preferred
Stock that then remain outstanding (without regard to any limitations on
conversions), including without limitation, pursuant to Installment Conversions,
Triggering Event Conversion, if any, and Accelerations; provided that the
Conversion Price used to calculate the number of shares of Common Stock reserved
pursuant to this sentence shall be the lowest of (A) the Conversion Price in
effect as of the date of determination and (B) if shares of Series C Preferred
Stock are still outstanding as of the date of determination, the Series C
Conversion Price in effect as of the date of determination.

 

 2 

 

 

6.       Notices Regarding Subsequent Placements. As of the Effective Time, the
parties hereto hereby agree as follows with respect to the Company’s obligations
to deliver an Offer Notice pursuant to Section 7 of the Series D Certificate of
Designations and the rights of the Holders to participate in a Subsequent
Placement pursuant to Section 7 of the Series D Certificate of Designations: (a)
at least five (5) Trading Days prior to any proposed or intended Subsequent
Placement, the Company shall deliver to each Holder a written notice (each such
notice, a “Pre-Notice”), which Pre-Notice shall not contain any information
(including, without limitation, material, non-public information) other than:
(i) if the proposed Offer Notice constitutes or contains material, non-public
information, a statement asking whether the Holder is willing to accept material
non-public information or (ii) if the proposed Offer Notice does not constitute
or contain material, non-public information, (x) a statement that the Company
proposes or intends to effect a Subsequent Placement, (y) a statement that the
statement in clause (x) above does not constitute material, non-public
information and (z) a statement informing the Holder that it is entitled to
receive an Offer Notice with respect to such Subsequent Placement upon its
written request, (b) upon the written request of the Holder within three (3)
Trading Days after the Company’s delivery to the Holder of such Pre-Notice, and
only upon a written request by the Holder (each, an “Offer Notice Request”), the
Company shall promptly, but no later than one (1) Trading Day after such
request, deliver the applicable Offer Notice to the Holder, and (c) if the
Holder fails to deliver an Offer Notice Request to the Company on or prior to
the third (3rd) Trading Day after the Company’s delivery to the Holder of such
Pre-Notice, the Holder shall be deemed to have waived the Company’s obligation
to deliver such Offer Notice to the Holder solely with respect to such
Subsequent Placement (and not with respect to any other Subsequent Placement)
and its right to participate in such Subsequent Placement (but not any other
Subsequent Placement).

 

7.       Ownership of Series D Preferred Stock. The Waiving Party acknowledges
and agrees that it owns of record and beneficially that number of shares of
Series D Preferred Stock set forth under its name on the signature page hereto.

 

8.       Equal Treatment. No consideration shall be offered or paid to any
Holder of shares of Series D Preferred Stock in connection with the waivers
contemplated hereby and no consideration shall be offered or paid to any Holder
of shares of Series D Preferred Stock to amend this Consent unless the same
consideration also is offered to all of the Holders of shares of Series D
Preferred Stock. At any time after April 4, 2019 while the Series C Preferred
Stock (or any securities received in exchange for Series C Preferred Stock other
than Common Stock) remains outstanding, any Holder of Series D Preferred Stock
can exchange, with the consent of the Company, its Series D Preferred Stock for
a new class of Company securities without the consent of any other Holder of
Series D Preferred Stock (a “Series D Exchange”); provided that, in connection
with any such Series D Exchange, the parties will comply with the participation
procedures set forth on Schedule I attached hereto (and the Company’s compliance
with the procedures set forth in Section 7 of the Series D Certificate of
Designations with respect to the Series D Exchange is hereby waived); and
provided, further, that each Holder hereby waives any and all rights granted to
it under Section 8(b) of the Series D Certificate of Designations arising from
any Series D Exchange.

 

 3 

 

 

9.       Independent Nature of Waiving Party’s Rights. Nothing contained herein,
and no action taken by the Waiving Party pursuant hereto, shall be deemed to
constitute the Waiving Party and any other Holder of shares of Series D
Preferred Stock (each, an “Other Waiving Party”, and together with the Waiving
Party, the “Waiving Parties”) as a partnership, an association, a joint venture
or any other kind of entity, or create a presumption that the Waiving Parties
are in any way acting in concert or as a group with respect to the transactions
contemplated hereby. Each Waiving Party shall be entitled to independently
protect and enforce its rights including, without limitation, the rights arising
out of this Consent, any other consent of any Other Waiving Party or the Series
D Certificate of Designations, and it shall not be necessary for any other
Waiving Party to be joined as an additional party in any proceeding for such
purpose. Each Waiving Party has been represented by its own separate legal
counsel in its review and negotiation of all documentation related hereto.

 

10.      Governing Law. This Consent shall be governed by and construed under
the laws of the State of Delaware, without giving effect to conflicts of laws
principles.

 

11.      Counterparts. This Consent may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 

[Signature Page Follows]

 

 4 

 

 

IN WITNESS WHEREOF, the parties have executed this Consent as of the date first
written above.

 

  FUELCELL ENERGY, INC.         By:     Name:     Title:  

 

[Signature Page to Consent and Waiver]

 

 

 

 

  WAIVING PARTY:       CVI INVESTMENTS, INC.         By:           Name:        
  Title:           Number of Shares of Series D Preferred Stock Held:   13,055

 

     

 

[Signature Page to Consent and Waiver]

 

 

 

 

  WAIVING PARTY:       tech opportunities llc         By:           Name:      
    Title:           Number of Shares of Series D Preferred Stock Held: 11,876

 

     

 

[Signature Page to Consent and Waiver]

 

 

 

 

Schedule I

 

(a)       At least one (1) Trading Day prior to any proposed or intended
issuance or sale (the “Exchange Offer”) of the securities being offered (the
“Offered Securities”) in a Series D Exchange, the Company shall deliver to each
other Holder of Series D Preferred Stock a written notice (each such notice, a
“Pre-Notice”), which Pre-Notice shall not contain any information (including,
without limitation, material, non-public information) other than: (i) if the
proposed Exchange Offer Notice (as defined below) constitutes or contains
material, non-public information, a statement asking whether the Holder is
willing to accept material non-public information or (ii) if the proposed
Exchange Offer Notice does not constitute or contain material, non-public
information, (x) a statement that the Company proposes or intends to effect an
Exchange Offer, (y) a statement that the statement in clause (x) above does not
constitute material, non-public information and (z) a statement informing the
Holder that it is entitled to receive an Exchange Offer Notice with respect to
such Exchange Offer upon its written request. Upon the written request of the
Holder following the Company’s delivery to the Holder of such Pre-Notice, and
only upon a written request by the Holder (each, an “Exchange Offer Notice
Request”), the Company shall promptly deliver the applicable Exchange Offer
Notice to the Holder. If the Holder fails to deliver an Exchange Offer Notice
Request to the Company on or prior to the first (1st) Trading Day after the
Company’s delivery to the Holder of such Pre-Notice, the Holder shall be deemed
to have waived the Company’s obligation to deliver such Exchange Offer Notice to
the Holder solely with respect to such Exchange Offer/Series D Exchange (and not
with respect to any other Exchange Offer/Series D Exchange) and its right to
participate in such Exchange Offer/Series D Exchange (but not any other Exchange
Offer/Series D Exchange).

 

(b)       Except as otherwise provided in Section (a) above, the Company shall
deliver to each other Holder of Series D Preferred Stock an irrevocable written
notice (the “Exchange Offer Notice”) of any proposed or intended Exchange Offer
of the Offered Securities in a Series D Exchange, which Exchange Offer Notice
shall (A) identify and describe the Offered Securities, (B) describe the
exchange price and other material terms upon which they are to be issued, and
the number or amount of the Offered Securities to be issued, and (C) offer to
issue to such other Holders of Series D Preferred Stock a proportionate amount
of Offered Securities in such Series D Exchange based on such Holder’s pro rata
ownership of the total number of shares of Series D Preferred Stock outstanding
on the record date for determining the right to participate in such Exchange
Offer (the “Participation Amount”). The Company shall (i) promptly notify each
Holder of any changes to the exchange price or other material terms of the
Offered Securities after the Offer Notice is sent and (ii) provide each Holder
reasonable notice (which shall not be less than four (4) hours) of the final
exchange price (or formula therefor) of the Offered Securities before the
Holders are required to provide the Company any notice of their election to
accept such Offer pursuant to Section (c) below.

 

(c)       To accept an Exchange Offer, in whole or in part, such Holder must
deliver a written notice to the Company prior to the end of the Business Day
immediately following such Holder’s receipt of the Exchange Offer Notice (the
“Exchange Offer Period”), setting forth the portion of such Holder’s
Participation Amount that such Holder elects to exchange (the “Notice of
Acceptance”) in any Series D Exchange.  For the avoidance of doubt, in the event
a Holder fails to timely deliver a Notice of Acceptance, such Holder shall be
deemed to have declined to participate in such Series D Exchange.
Notwithstanding anything to the contrary contained herein, if the Company
desires to modify or amend the terms and conditions of the Exchange Offer in any
material respect, prior to the expiration of the Offer Period, the Company shall
deliver to the Holders a new Exchange Offer Notice and the Exchange Offer Period
shall expire on the first (1st) Business Day after such Holder’s receipt of such
new Exchange Offer Notice.

 

 

 

 

(d)        Notwithstanding anything to the contrary in this Schedule I and
unless otherwise agreed to by the Holders, the Company shall either confirm in
writing to the Holders that the transaction with respect to the Series D
Exchange has been abandoned or shall publicly disclose its intention to issue
the Offered Securities, in either case in such a manner such that the Holders
will not be in possession of material non-public information, by the fifth (5th)
Business Day following delivery of the Exchange Offer Notice.  If by the fifth
(5th) Business Day following delivery of the Exchange Offer Notice no public
disclosure regarding a transaction with respect to the Offered Securities has
been made, and no notice regarding the abandonment of such transaction has been
received by the Holders, such transaction shall be deemed to have been abandoned
and the Holders shall not be deemed to be in possession of any material,
non-public information with respect to the Company.  Should the Company decide
to pursue such transaction with respect to the Offered Securities, the Company
shall provide each Holder with another Exchange Offer Notice and each Holder
will again have the right of participation set forth in this Schedule I.  The
Company shall not be permitted to deliver more than one such Exchange Offer
Notice to the Holders in any 60 day period (other than the Exchange Offer
Notices contemplated by the last sentence of Section (c) of this Schedule I). 
Notwithstanding anything to the contrary herein, in no event shall delivery of
any notice in accordance with the requirements of this Schedule I constitute or
be deemed to constitute a breach of the Company’s obligation not to provide
material non-public information regarding the Company to any Holder or any other
Person; provided the Company then complies with the applicable requirement to
publicly disclose such material, nonpublic information pursuant to this Section
(d).

 

 

 

 

Exhibit A

 

Waiver Agreement

 





FuelCell Energy

3 Great Pasture Road

Danbury, CT 06810

[tv514228_ex10-1img1.jpg] 

 

February 21, 2019

 

CVI Investments, Inc.

c/o Heights Capital Management

101 California Street, Suite 3250

San Francisco, CA 94111

Attention: Martin Kobinger,

Investment Manager

 

Re:Waiver and Voluntary Reduction

 

Dear Sir:

 

Reference is hereby made to (a) that certain Certificate of Designations,
Preferences and Rights of the Series C Convertible Preferred Stock (the
“Certificate of Designations”, and the Series C Convertible Preferred Stock
previously issued thereunder, the “Series C Preferred Stock”) of FuelCell
Energy, Inc., a Delaware corporation (the “Company”, “us” or “we”) and (b) CVI
Investments, Inc., in its capacity as the sole holder of Series C Preferred
Stock of the Company (the “Holder” or “you”). All capitalized terms used but not
defined herein shall have the meanings given to such terms in the Certificate of
Designations.

 

 

 

 

From and after the later of (x) the date hereof and (y) the date the Company
obtains the Series D Consent (as defined below) (the “Applicable Time”), and
pursuant to the terms of this letter agreement (this “Agreement”), the parties
hereto agree as follows (collectively, the “Waivers”): (a) the Holder hereby
waives any Equity Conditions Failures which may have occurred with respect to
any Installment Date in calendar years 2018 or 2019, effective as of the time
immediately prior to the time of occurrence of such Equity Conditions Failures
(the “Waiver Effective Time”); (b) the Company hereby waives any restrictions in
the Certificate of Designations to the conversion of the Series C Preferred
Stock from and after the Maturity Date (other than the limitations set forth in
Section 4(d) of the Certificate of Designations); (c) the Holder hereby waives
any Late Charges accrued and unpaid as of the date hereof, if any; (d) the
parties hereto hereby waive Section 9 of the Certificate of Designations, which
shall be of no further force and effect; (e) the Holder hereby acknowledges and
agrees that neither the exchange of that certain Series A Warrant to Purchase
Common Stock, issued by the Company to Hudson Bay Master Fund Ltd. (“Hudson
Bay”) on July 12, 2016, for 6,000,000 shares of Common Stock pursuant to the
Exchange Agreement, dated as of the date hereof, between the Company and Hudson
Bay (the “Exchange Agreement”), nor the issuance of shares of Common Stock
pursuant to the Exchange Agreement shall result in any anti-dilution or other
adjustments under the Certificate of Designations or this Agreement; (f) the
Holder hereby waives (x) any anti-dilution rights and conversion price
adjustments with respect to the Series D Convertible Preferred Stock of the
Company (the “Series D Preferred Stock”), the conversion of the shares of Series
D Preferred Stock into Common Stock, and any future amendment, modification or
exchange of the Series D Preferred Stock (if any) and (y) any restrictions in
the Certificate of Designations that would otherwise require the consent of the
Holder to any such conversion, amendment, modification or exchange; and (g) the
parties hereto hereby agree that, from the date hereof until the first to occur
of the following: (x) an increase in the authorized shares of Common Stock the
Company or (y) any reverse stock split of the Common Stock of the Company (as
applicable, the “New Availability Event”), the Company shall reserve (and the
Holder waives, in part, any reserve requirements and obligations of the Company
under the Certificate of Designations and the Certificate of Designations,
Preferences and Rights of the Series D Preferred Stock as necessary such that
the Company shall only be required to reserve) 23,041,862 shares of Common Stock
for conversions of the shares of Series C Preferred Stock, 34,792,269 shares of
Common Stock for conversions of the shares of Series D Preferred Stock held by
the Holder and 31,649,342 shares of Common Stock for conversions of the shares
of Series D Preferred Stock held by Tech Opportunities LLC, in each case, prior
to the occurrence of a New Availability Event after the date hereof. As of the
Applicable Time, (I) the Holder shall be deemed to have deferred all Installment
Amounts related to such Equity Condition Failures to the Maturity Date and (II)
the Company shall be deemed to have reduced the Conversion Price of any
Preferred Shares converted by the Holder from and after the Waiver Effective
Time and prior to the date hereof, as necessary, to cause the aggregate number
of shares of Common Stock delivered with respect thereto to equal to the
aggregate number of shares of Common Stock issuable upon conversion of such
Preferred Shares at each such time, as applicable.

 

From and after the Applicable Time, but only until such time as a Limited Waiver
Termination Event (as defined below) has occurred (after which this paragraph
shall have no further force and effect and shall be null and void) (such period,
the “Limited Waiver Period”), the Holder hereby waives (the “Limited Waiver”)
(a) any Triggering Event occurring after the date hereof (excluding any
Triggering Events referred to in clauses (i) and (ii) of the definition of
“Limited Waiver Termination Event” below) and its rights in the Certificate of
Designations to receive notices with respect thereto (excluding any Triggering
Events referred to in clauses (i) and (ii) of the definition of “Limited Waiver
Termination Event” below), and (b) its rights to demand, require or otherwise
receive payment, in cash, of any amount due and payable under the Certificate of
Designations or to commence any actions with any court of any jurisdiction with
respect thereto (excluding any actions to enforce the terms and conditions of
this Agreement (including, without limitation, the Voluntary Reduction (as
defined below)), the conversion of any Preferred Shares and/or the delivery of
shares of Common Stock in connection with any such conversion of any Preferred
Shares, as applicable). For the purpose of this Agreement, “Limited Waiver
Termination Event” shall mean the earliest to occur of the following:

 

 - 2 - 

 

 

(i)the occurrence of a Triggering Event under Sections 5(a)(i), (ii), (iv) or
(vii);

 

(ii)the occurrence of a Bankruptcy Triggering Event or a Fundamental
Transaction; or

 

(iii)the fifth (5th) Trading Day following the date of any breach by the Company
of this Agreement (including, without limitation, the failure to comply with the
Voluntary Reduction in connection with any conversion of any Preferred Shares),
absent cure by the Company of such breach within such five (5) Trading Day
period.

 

The Certificate of Designations is, and shall continue to be, in full force and
effect and is hereby ratified and confirmed in all respects and the parties
hereto acknowledge and agree that nothing herein constitutes an amendment or
(except after the Applicable Time for the Waiver and, during the Limited Waiver
Period for the Limited Waiver) a waiver of any provision thereof.

 

In connection with the foregoing, in accordance with Section 8(d) of the
Certificate of Designations, with respect to any conversion of any Preferred
Shares on or after the date hereof, the Company hereby irrevocably reduces the
Conversion Price of each such conversion of Preferred Shares as necessary to
cause the number of shares of Common Stock to be issued in any such given
conversion to be as follows (collectively, the “Voluntary Reduction”):

 

(i)            Solely with respect to the initial conversion of Preferred Shares
immediately after the date of this Agreement, which relates, in part, to the
Conversion Notice originally provided by the Holder on January 25, 2019 (the
“Initial Conversion”):

 



N = ((CA + $1,000,000)* 125%) – (DS * Base Measurement Price) P

 

N = Aggregate number of shares of Common Stock to be issued in the Initial
Conversion

 

CA = The Conversion Amount of the Preferred Shares subject to such conversion

 

 - 3 - 

 

 

P = Conversion Price of the Preferred Shares, which shall be lowest of (x) the
Base Measurement Price, (y) 85% of the lowest Closing Bid Price of the Common
Stock during the period beginning on and including the fifth (5th) Trading Day
prior to the date on which the applicable Conversion Notice is delivered to the
Company and ending on and including the date on which the applicable Conversion
Notice is delivered to the Company, and (z) 85% of the quotient of (I) the sum
of the five (5) lowest VWAPs of the Common Stock during the twenty (20)
consecutive Trading Day period ending and including the Trading Day immediately
preceding the applicable Conversion Date divided by (II) five (5) (it being
understood and agreed that all such determinations shall be appropriately
adjusted for any stock dividend, stock split, stock combination or other similar
transaction during such period)

 

DS = 2,488,479

 

(ii)          With respect to all subsequent conversions of Preferred Shares
(other than the Initial Conversion):

 

N = CA * 125% P

 

N = Aggregate number of shares of Common Stock to be issued in the applicable
conversion

 

CA = The Conversion Amount of the Preferred Shares subject to such conversion

 

P = Conversion Price of the Preferred Shares, which shall be lowest of (x) the
Base Measurement Price, (y) 85% of the lowest Closing Bid Price of the Common
Stock during the period beginning on and including the fifth (5th) Trading Day
prior to the date on which the applicable Conversion Notice is delivered to the
Company and ending on and including the date on which the applicable Conversion
Notice is delivered to the Company, and (z) 85% of the quotient of (I) the sum
of the five (5) lowest VWAPs of the Common Stock during the twenty (20)
consecutive Trading Day period ending and including the Trading Day immediately
preceding the applicable Conversion Date divided by (II) five (5) (it being
understood and agreed that all such determinations shall be appropriately
adjusted for any stock dividend, stock split, stock combination or other similar
transaction during such period)

 

 - 4 - 

 

 

For the purpose of the foregoing formulas, (a) “Base Measurement Price” means
the lower of (x) $0.371 (subject to adjustment for stock splits, stock
dividends, stock combinations, recapitalizations and similar events) and (y) 85%
of the Adjustment Market Price (as defined below); (b) “Adjustment Market Price”
means the lesser of (i) the VWAP on the Trading Day immediately prior to the
Adjustment Date and (ii) the quotient determined by dividing (x) the sum of the
VWAP of the Common Stock for each of the two (2) lowest Trading Days during the
ten (10) consecutive Trading Day period ending on and including the Trading Day
immediately preceding the Adjustment Date, divided by (y) two (2); and (c)
“Adjustment Date” means the eleventh (11th) Trading Day immediately following
the earliest to occur of (x) if a reverse stock split of the Common Stock of the
Company occurs (after the date hereof) on or before May 1, 2019, May 1, 2019,
(y) if a reverse stock split of the Common Stock of the Company occurs after May
1, 2019 but before June 15, 2019, the date of the occurrence of such reverse
stock split, and (z) if a reverse stock split of the Common Stock of the Company
has not occurred by June 15, 2019, June 15, 2019.

 

For the avoidance of doubt, to convert Preferred Shares into shares of Common
Stock pursuant to this Agreement, the Holder shall deliver an executed
Conversion Notice in the form attached to the Certificate of Designations as
Exhibit I.

 

The Company shall obtain the consent of the holders of the existing Series D
Preferred Stock (including any shares of preferred stock issued in exchange
therefor) to the Voluntary Reduction and the waiver of any effects of the
Voluntary Reduction with respect thereto (including, without limitation, any
adjustment to the conversion price or otherwise) of the Series D Preferred Stock
(collectively, the “Series D Consent”).

 

The Holder hereby represents and warrants as follows:

 

a.       It is not under any contractual or other restriction or other
obligation which is inconsistent with this Agreement.

 

b.       It has not assigned to any Person any right, claim or cause of action
encompassed or arising from matters set forth in this Agreement.

 

c.       It has had a full and fair opportunity to make inquiries about the
terms and conditions of this Agreement and to discuss the same and all related
matters with its own independent counsel, accountant and tax advisers; and this
Agreement has been executed and delivered by it of its own free will and without
promises, threats or the exertion of any duress.

 

d.       This Agreement has been duly executed by the Holder and, when delivered
in accordance with the terms hereof, will constitute the valid and binding
obligation of the Holder enforceable against the Holder in accordance with its
terms, except: (i) as limited by general equitable principles and applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally, (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies and (iii) insofar as indemnification and
contribution provisions may be limited by applicable law.

 

 - 5 - 

 

 

The Company hereby represents and warrants to the Holder as follows:

 

a.       The Company is an entity duly organized and validly existing and in
good standing under the laws of the jurisdiction in which it was formed, and has
the requisite power and authority to own its properties and to carry on its
business as now being conducted and as presently proposed to be conducted.

 

b.       The Company is not under any contractual or other restriction or other
obligation which is inconsistent with this Agreement.

 

c.       The Company has not assigned to any Person any right, claim or cause of
action encompassed or arising from matters set forth in this Agreement.

 

d.       The execution and delivery of this Agreement and the consummation by it
of the transactions contemplated hereby have been duly authorized by all
necessary action on the part of the Company, and, other than the Series D
Consent, no further action is required by the Company, its board of directors or
the Company’s stockholders in connection therewith. This Agreement has been duly
executed by the Company and, when delivered in accordance with the terms hereof,
will constitute the valid and binding obligation of the Company, enforceable
against the Company in accordance with its terms, except: (i) as limited by
general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.

 

e.       The execution, delivery and performance of this Agreement and the
consummation by the Company of the transactions contemplated hereby (including,
without limitation, the Voluntary Reduction) will not (i) result in a violation
of the certificate of incorporation (including, without limitation, any
certificate of designation contained therein), bylaws, or the terms of any
capital stock or other securities of the Company, (ii) conflict with, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) in any respect under, or give to others any rights of
termination, amendment, acceleration or cancellation of, any agreement,
indenture or instrument to which the Company is a party, or (iii) result in a
violation of any law, rule, regulation, order, judgment or decree (including,
without limitation, foreign, federal and state securities laws and regulations)
applicable to the Company or by which any property or asset of the Company is
bound or affected. After giving effect to any consents and waivers obtained by
the Company on or prior to the date hereto (including, without limitation, the
Series D Consent), there are no securities or instruments containing
anti-dilution or similar provisions that will be triggered by the Voluntary
Reduction.

 

 - 6 - 

 

 

This Agreement shall inure to the benefit of the parties hereto and shall be
binding upon each of the parties hereto and their assigns, successors, heirs,
and representatives.

 

Each of the parties hereto represents and warrants that it has the authority to
enter into this Agreement, that the Person(s) signing this Agreement on its
behalf is authorized to do so and that it has not assigned or otherwise
transferred any interest in any claim which is the subject of this Agreement.

 

Each of the parties hereto agrees and understands that all of the terms of this
Agreement are contractual and not merely recitals.

 

Each of the parties to this Agreement was represented by counsel and this
Agreement was negotiated at arm’s length and should not be read against any
party. Each of the parties hereto and their respective counsel acknowledge that
they have carefully read and fully understand the provisions of this Agreement,
that they have been given a reasonable period of time to consider the terms of
this Agreement, and that they enter into this Agreement knowingly and
voluntarily and not as a result of any pressure, coercion, or duress and thus no
party shall attempt to invoke the rule of construction to the effect that
ambiguities, if any, are to be resolved against the drafting party.

 

If any of the provisions of this Agreement is held by a court of competent
jurisdiction to be invalid, void, or otherwise unenforceable, the remaining
provisions shall nevertheless continue in full force and effect without being
impaired or invalidated in any way.

 

Each party hereto shall do and perform, or cause to be done and performed, all
such further acts and things, and shall execute and deliver all such other
agreements, certificates, instruments and documents, as any other party may
reasonably request in order to carry out the intent and accomplish the purposes
of this Agreement and the consummation of the transactions contemplated hereby.

 

This Agreement shall be construed and enforced in accordance with, and all
questions concerning the construction, validity, interpretation and performance
of this Agreement shall be governed by, the internal laws of the State of
Delaware, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of Delaware or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of Delaware. Each of the Company and the Holder hereby irrevocably submits
to the exclusive jurisdiction of the state and federal courts sitting in The
City of New York, Borough of Manhattan, for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper. Nothing contained herein shall be deemed to limit in any
way any right to serve process in any manner permitted by law. Nothing contained
herein shall be deemed to limit in any way any right to serve process in any
manner permitted by law. Nothing contained herein shall be deemed or operate to
preclude the Holder from bringing suit or taking other legal action against the
Company in any other jurisdiction to collect on the Company’s obligations to the
Holder, or to enforce a judgment or other court ruling in favor of the Holder.

 

 - 7 - 

 

 

The Company shall promptly reimburse Kelley Drye & Warren, LLP (counsel to the
Holder), on demand, for all reasonable, documented costs and expenses incurred
by it in connection with negotiating, preparing and delivering this Agreement
and consummating the transactions contemplated hereby (including, without
limitation, all reasonable, documented legal fees and disbursements in
connection therewith and due diligence in connection with the transactions
contemplated thereby) in an aggregate amount not to exceed $85,000.

 

Each of the parties hereto acknowledges and agrees that this Agreement is the
final and binding Agreement between them concerning the matters discussed
herein. This writing contains the entire Agreement of the parties hereto and, in
entering into this Agreement, each of the parties hereto acknowledges that it
has not relied on any promise, agreement, representation or statement, whether
oral or written, that is not expressly set forth in this Agreement.

 

No change to or modification of this Agreement shall be valid or binding unless
it is in writing and signed by the parties hereto.

 

The date of execution of this Agreement shall be the date upon which the last of
the parties hereto signs this Agreement.

 

This Agreement may be signed in counterparts and, if so signed, this Agreement
shall have the same force and effect as if signed at the same time. A facsimile
or PDF signature shall be deemed to be an original signature for all purposes.

 

Any and all notices or other communications or deliveries required or permitted
to be provided hereunder shall be in writing and shall be deemed given and
effective on the earliest of: (a) the date of transmission, if such notice or
communication is delivered via facsimile at the facsimile number set forth on
the signature pages attached hereto at or prior to 5:30 p.m. (New York City
time) on a Business Day, (b) the next Business Day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number set forth on the signature pages attached hereto on a day that
is not a Business Day or later than 5:30 p.m. (New York City time) on any
Business Day, (c) the second (2nd) Business Day following the date of mailing,
if sent by U.S. nationally recognized overnight courier service or (d) upon
actual receipt by the party to whom such notice is required to be given. The
addresses and facsimile numbers for such notices and communications shall be as
set forth on the signature pages attached hereto.

 

 - 8 - 

 

 

On or before 9:30 a.m., New York time, on the first (1st) Business Day after the
date of this Agreement, the Company shall file a Current Report on Form 8-K
describing all the material terms of the transactions contemplated hereby in the
form required by the Securities Exchange Act of 1934, as amended, and attaching
this Agreement (including all attachments, the “8-K Filing”). From and after the
filing of the 8-K Filing, the Company shall have disclosed all material,
non-public information (if any) provided to the Holder by the Company or any of
its Subsidiaries or any of their respective officers, directors, employees or
agents in connection with the transactions contemplated hereby. In addition,
effective upon the filing of the 8-K Filing, the Company acknowledges and agrees
that any and all confidentiality or similar obligations under any agreement,
whether written or oral, between the Company, any of its Subsidiaries or any of
their respective officers, directors, affiliates, employees or agents, on the
one hand, and the Holder or any of its affiliates, on the other hand, with
respect to this Agreement and the transactions contemplated hereby shall
terminate.

 

The Company shall not, and the Company shall cause each of its Subsidiaries and
each of its and their respective officers, directors, employees and agents not
to, provide the Holder with any material, non-public information regarding the
Company or any of its Subsidiaries from and after the date hereof without the
express prior written consent of the Holder (which may be granted or withheld in
the Holder’s sole discretion) unless such information is being expressly
requested in writing (which may be an e-mail) by the Holder after the Company
has stated that such information is material, non-public information. In the
event of a breach of any of the foregoing covenants, or any of the covenants or
agreements relating to material, non-public information contained in the
Certificate of Designations, by the Company, any of its Subsidiaries, or any of
its or their respective officers, directors, employees and agents (as determined
in the reasonable good faith judgment of the Holder following consultation with
the Company), in addition to any other remedy provided herein or in the
Certificate of Designations, on the third (3rd) Business Day after the Holder’s
delivery of a written request to the Company to publicly disclose such
information (and the failure by the Company to publicly disclose such
information prior thereto), the Holder shall have the right to make a public
disclosure, in the form of a press release, public advertisement or otherwise,
of such material, non-public information without the prior approval by the
Company, any of its Subsidiaries, or any of its or their respective officers,
directors, employees or agents. The Holder shall not have any liability to the
Company, any of its Subsidiaries, or any of its or their respective officers,
directors, employees, affiliates, shareholders or agents, for any such
disclosure. To the extent that the Company delivers any material, non-public
information to the Holder without the Holder’s consent or request, the Company
hereby acknowledges and agrees that the Holder shall not have any duty of
confidentiality with respect to, or a duty not to trade on the basis of, such
material, non-public information. Subject to the foregoing, neither the Company,
its Subsidiaries nor the Holder shall issue any press releases or any other
public statements with respect to the transactions contemplated hereby;
provided, however, the Company shall be entitled, without the prior approval of
the Holder, to make any press release or other public disclosure with respect to
such transactions (i) in substantial conformity with the 8-K Filing and
contemporaneously therewith and (ii) as is required by applicable law and
regulations (provided that in the case of clause (i) the Holder shall be
consulted by the Company in connection with any such press release or other
public disclosure prior to its release). Without the prior written consent of
the Holder (which may be granted or withheld in the Holder’s sole discretion),
the Company shall not (and shall cause each of its Subsidiaries and affiliates
to not) disclose the name of the Holder in any filing, announcement, release or
otherwise (other than in the exhibit of this Agreement attached to the 8-K
Filing). Notwithstanding anything contained in this Agreement to the contrary
and without implication that the contrary would otherwise be true, the Company
expressly acknowledges and agrees that the Holder shall not have (unless
expressly agreed to by the Holder after the date hereof in a written definitive
and binding agreement executed by the Company and the Holder), any duty of
confidentiality with respect to, or a duty to the Company not to trade on the
basis of, any material, non-public information regarding the Company or any of
its Subsidiaries.

 

 - 9 - 

 

 

  Sincerely,       FUELCELL ENERGY, INC.       By: /s/ Michael S. Bishop    
Name: Michael S. Bishop     Title: Sr. VP & CFO       Address:     FuelCell
Energy, Inc.   3 Great Pasture Road   Danbury, CT 06810   Attention: Chief
Financial Officer       Facsimile Number: 203-825-6069

 

 - 10 - 

 

 

Acknowledged and agreed by:       CVI INVESTMENTS, INC.      

By: Heights Capital Management, Inc.,

Its authorized agent 

        By:  /s/ Martin Kobinger     Name: Martin Kobinger     Title: Investment
Manager         Address:   CVI Investments, Inc.   c/o Heights Capital
Management   101 California Street, Suite 3250   San Francisco, CA 94111  
Attention: Martin Kobinger, Investment Manager       Facsimile Number:
______________  

 

 - 11 - 

 



 



Exhibit B

 

EXCHANGE AGREEMENT

 

This Exchange Agreement (the “Agreement”) is entered into as of February 21,
2019, by and among FuelCell Energy, Inc., a Delaware corporation with offices
located at 3 Great Pasture Road, Danbury, Connecticut 06810 (the “Company”), and
the investor signatory hereto (the “Holder”), with reference to the following
facts:

 

A.       The Company issued to the Holder on July 12, 2016 that certain Series A
Warrant to Purchase Common Stock (the “Warrant”), pursuant to (i) that certain
Securities Purchase Agreement, dated July 6, 2016, as amended by Amendment No. 1
to Securities Purchase Agreement, dated July 8, 2016 (the “Securities Purchase
Agreement”), (ii) the Company’s Registration Statement on Form S-3 (File number
333-201427) and (iii) the Company’s final prospectus dated as of July 7, 2016,
which Warrant is currently exercisable into 7,680,000 (as adjusted for stock
splits, stock dividends, stock combinations, recapitalizations and similar
events) shares of Common Stock (as defined in the Warrant).

 

B.       On February 21, 2019, (x) the Company entered into that certain Waiver
Agreement (the “Series C Waiver Agreement”), by and between the Company and the
holder of the Series C Convertible Preferred Stock of the Company and (y) the
Company entered into that certain Consent and Waiver Agreement (the “Series D
Waiver Agreement”), by and between the Company and the holders of the Series D
Convertible Preferred Stock of the Company.

 

C.       The Company and the Holder desire to issue such aggregate number of
shares of Common Stock as set forth on the signature page of the Holder (the
“Exchange Shares”) in exchange for the Warrant (collectively, the “Exchange” or
the “Transaction”). This Agreement, the Series C Waiver Agreement, the Series D
Waiver Agreement, and such other documents and certificates related thereto are
collectively referred to herein as the “Exchange Documents”.

 

D.       The Exchange is being made in reliance upon the exemption from
registration provided by Section 3(a)(9) of the Securities Act of 1933, as
amended (the “1933 Act”).

 

E.       Capitalized terms used but not otherwise defined herein shall have the
meanings set forth in the Warrant.

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants hereinafter contained, the parties hereto agree as follows:

 

1.      Exchange. On the date hereof, pursuant to Section 3(a)(9) of the 1933
Act, the Holder hereby agrees to convey, assign and transfer the Warrant to the
Company in exchange for which the Company agrees to issue and deliver the
Exchange Shares to the Holder, subject to the limitations set forth in Section
11.1 below and the Beneficial Ownership Limitation (as defined in Section 11.8
below). On the date hereof, in exchange for the Warrant, the Company shall
deliver the Exchange Shares to the Holder, subject to Section 11.1 below, by
deposit/withdrawal at custodian in accordance with the instructions attached
hereto as Schedule I, which Exchange Shares shall be issued without restrictive
legend and shall be freely tradable by the Holder.

 

 

 

 

2.      No Amendment or Waiver. Nothing herein shall amend, modify or waive any
term or condition in any agreement by and between the Company and the Holder or
any security issued by the Company to the Holder.

 

3.      Company Representations and Warranties. As of the date hereof, the
Company makes the following representations and warranties to the Holder:

 

3.1           Organization and Qualification. Each of the Company and each of
its Subsidiaries are entities duly organized and validly existing and in good
standing under the laws of the jurisdiction in which they are formed, and have
the requisite power and authority to own their properties and to carry on their
business as now being conducted and as presently proposed to be conducted. Each
of the Company and each of its Subsidiaries is duly qualified as a foreign
entity to do business and is in good standing in every jurisdiction in which its
ownership of property or the nature of the business conducted by it makes such
qualification necessary, except to the extent that the failure to be so
qualified or be in good standing would not reasonably be expected to have a
Material Adverse Effect (as defined below). As used in this Agreement, “Material
Adverse Effect” means any material adverse effect on (i) the business,
properties, assets, liabilities, operations (including results thereof),
condition (financial or otherwise) or prospects of the Company or any
Subsidiary, individually or taken as a whole, (ii) the transactions contemplated
hereby or in any of the other Exchange Documents or any other agreements or
instruments to be entered into in connection herewith or therewith or (iii) the
authority or ability of the Company or any of its Subsidiaries to perform any of
their respective obligations under any of the Exchange Documents. “Subsidiaries”
means any Person that would be a “significant subsidiary” of the
Company within the meaning of Rule 1-02 under Regulation S-X promulgated by the
Securities and Exchange Commission (the “SEC”), as such regulation is in effect
on the date hereof, and each of the foregoing, is individually referred to
herein as a “Subsidiary.” For purposes of this Agreement, (x) “Person” means an
individual, a limited liability company, a partnership, a joint venture, a
corporation, a trust, an unincorporated organization, any other entity and any
Governmental Entity or any department or agency thereof and (y) “Governmental
Entity” means any nation, state, county, city, town, village, district, or other
political jurisdiction of any nature, federal, state, local, municipal, foreign,
or other government, governmental or quasi-governmental authority of any nature
(including any governmental agency, branch, department, official, or entity and
any court or other tribunal), multi-national organization or body; or body
exercising, or entitled to exercise, any administrative, executive, judicial,
legislative, police, regulatory, or taxing authority or power of any nature or
instrumentality of any of the foregoing, including any entity or enterprise
owned or controlled by a government or a public international organization or
any of the foregoing.

 

 2 

 

 

3.2            Authorization and Binding Obligation. The Company has the
requisite power and authority to enter into and perform its obligations under
this Agreement and each of the other agreements entered into by the parties
hereto in connection with the transactions contemplated by the Exchange
Documents and to consummate the Transaction (including, without limitation, the
issuance of the Exchange Shares in accordance with the terms hereof). As of the
date hereof, the execution and delivery of the Exchange Documents by the Company
and the consummation by the Company of the transactions contemplated hereby and
thereby, including, without limitation, the issuance of the Exchange Shares has
been duly authorized by the Company’s Board of Directors and no further filing,
consent, or authorization will be required by the Company, its Board of
Directors or its stockholders. This Agreement and the other Exchange Documents
have been duly executed and delivered by the Company, and constitute the legal,
valid and binding obligations of the Company, enforceable against the Company in
accordance with their respective terms, except as such enforceability may be
limited by general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies and except as rights to indemnification and to contribution may be
limited by federal or state securities laws.

 

3.3           No Conflict. The execution, delivery and performance of the
Exchange Documents by the Company and the consummation by the Company of the
transactions contemplated hereby and thereby (including, without limitation, the
issuance of the Exchange Shares) will not (i) result in a violation of the
Certificate of Incorporation (as defined below) or any other organizational
documents of the Company or any of its Subsidiaries, the terms of any capital
stock of the Company or any of its Subsidiaries or the Bylaws (as defined below)
of the Company or any of its Subsidiaries, (ii) conflict with, or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
the Company or any of its Subsidiaries is a party, or (iii) result in a
violation of any law, rule, regulation, order, judgment or decree (including
foreign, federal and state securities laws and regulations and the rules and
regulations of the Nasdaq Global Market (the “Principal Market”) and including
all applicable federal laws, rules and regulations) applicable to the Company or
any of its Subsidiaries or by which any property or asset of the Company or any
of its Subsidiaries is bound or affected except, in the case of clause (ii) or
(iii) above, to the extent such violations that would not reasonably be expected
to have a Material Adverse Effect.

 

3.4           No Consents. Neither the Company nor any Subsidiary is required to
obtain any consent from, authorization or order of, or make any filing or
registration with (other than such filings as may be required by any federal or
state securities laws, rules or regulations), any court, governmental agency or
any regulatory or self-regulatory agency or any other Person in order for it to
execute, deliver or perform any of its respective obligations under or
contemplated by the Exchange Documents, in each case, in accordance with the
terms hereof or thereof. All consents, authorizations, orders, filings and
registrations which the Company or any Subsidiary is required to obtain pursuant
to the preceding sentence have been obtained or effected on or prior to the date
hereof, and neither the Company nor any of its Subsidiaries are aware of any
facts or circumstances which might prevent the Company or any of its
Subsidiaries from obtaining or effecting any of the registration, application or
filings contemplated by the Exchange Documents.

 

3.5           Securities Law Exemptions. Assuming the accuracy of the
representations and warranties of the Holder contained herein, the offer and
issuance by the Company of the Exchange Shares is exempt from registration under
the 1933 Act pursuant to the exemption provided by Section 3(a)(9) thereof.

 

 3 

 

 

3.6            Issuance of Exchange Shares. The issuance of the Exchange Shares
has been duly authorized and upon issuance in accordance with the terms of the
Exchange Documents, the Exchange Shares will be validly issued, fully paid and
nonassessable, with the Holder being entitled to all rights accorded to a holder
of Common Stock. By virtue of Rule 3(a)(9) under the 1933 Act, each of the
Exchange Shares shall be freely tradeable and shall not bear any restrictive
legends.

 

3.7            Transfer Taxes. On the date hereof, all share transfer or other
taxes (other than income or similar taxes) which are required to be paid in
connection with the issuance of the Exchange Shares to be exchanged with the
Holder hereunder will be, or will have been, fully paid or provided for by the
Company, and all laws imposing such taxes will be or will have been complied
with.

 

3.8           SEC Documents; Financial Statements. Except as would not cause the
Company to become ineligible to use Form S-3, during the one (1) year prior to
the date hereof, the Company has timely filed all reports, schedules, forms,
proxy statements, statements and other documents required to be filed by it with
the SEC pursuant to the reporting requirements of the 1934 Act (all of the
foregoing filed during the one (1) year period prior to the date hereof and all
exhibits and appendices included therein and financial statements, notes and
schedules thereto and documents incorporated by reference therein being
hereinafter referred to as the “SEC Documents”). The Company has delivered or
has made available to the Holder or its representatives true, correct and
complete copies of each of the SEC Documents not available on the EDGAR system.
As of their respective dates, the SEC Documents complied in all material
respects with the requirements of the 1934 Act and the rules and regulations of
the SEC promulgated thereunder applicable to the SEC Documents, and none of the
SEC Documents, at the time they were filed with the SEC, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading. As of
their respective dates, the financial statements of the Company included in the
SEC Documents complied in all material respects with applicable accounting
requirements and the published rules and regulations of the SEC with respect
thereto as in effect as of the time of filing. Such financial statements have
been prepared in accordance with generally accepted accounting principles
(“GAAP”), consistently applied, during the periods involved (except (i) as may
be otherwise indicated in such financial statements or the notes thereto, or
(ii) in the case of unaudited interim statements, to the extent they may exclude
footnotes or may be condensed or summary statements) and fairly present in all
material respects the financial position of the Company as of the dates thereof
and the results of its operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments which will not be material, either individually or in the
aggregate). The reserves, if any, established by the Company or the lack of
reserves, if applicable, are reasonable based upon facts and circumstances known
by the Company on the date hereof and there are no loss contingencies that are
required to be accrued by the Statement of Financial Accounting Standard No. 5
of the Financial Accounting Standards Board which are not provided for by the
Company in its financial statements or otherwise. The Company is not currently
contemplating to amend or restate any of the financial statements (including,
without limitation, any notes or any letter of the independent accountants of
the Company with respect thereto) included in the SEC Documents (the “Financial
Statements”), nor is the Company currently aware of facts or circumstances which
would require the Company to amend or restate any of the Financial Statements,
in each case, in order for any of the Financials Statements to be in compliance
with GAAP and the rules and regulations of the SEC. The Company has not been
informed by its independent accountants that they recommend that the Company
amend or restate any of the Financial Statements or that there is any need for
the Company to amend or restate any of the Financial Statements.

 

 4 

 

 

3.9           Absence of Certain Changes. Except as set forth in the SEC
Documents, since the date of the Company’s most recent audited financial
statements contained in a Form 10-K, neither the Company nor any of its
Subsidiaries has (i) declared or paid any dividends, (ii) sold any assets,
individually or in the aggregate, outside of the ordinary course of business or
(iii) made any capital expenditures, individually or in the aggregate, outside
of the ordinary course of business.

 

3.10         Conduct of Business; Regulatory Permits. Neither the Company nor
any of its Subsidiaries is in material violation of any judgment, decree or
order or any statute, ordinance, rule or regulation applicable to the Company or
any of its Subsidiaries, and neither the Company nor any of its Subsidiaries
will conduct its business in violation of any of the foregoing, except in all
cases for possible violations which would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. Except as set forth in
SEC Documents, during the two years prior to the date hereof, (i) the Common
Stock has been listed or designated for quotation on the Principal Market, (ii)
trading in the Common Stock has not been suspended by the SEC or the Principal
Market and (iii) except as set forth in the SEC Documents, the Company has
received no communication, written or oral, from the SEC or the Principal Market
regarding the suspension or delisting of the Common Stock from the Principal
Market. The Company and each of its Subsidiaries possess all certificates,
authorizations and permits issued by the appropriate regulatory authorities
necessary to conduct their respective businesses, except where the failure to
possess such certificates, authorizations or permits would not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect, and
neither the Company nor any such Subsidiary has received any notice of
proceedings relating to the revocation or modification of any such certificate,
authorization or permit. There is no agreement, commitment, judgment,
injunction, order or decree binding upon the Company or any of its Subsidiaries
or to which the Company or any of its Subsidiaries is a party which has or would
reasonably be expected to have the effect of prohibiting or materially impairing
any business practice of the Company or any of its Subsidiaries, any acquisition
of property by the Company or any of its Subsidiaries or the conduct of business
by the Company or any of its Subsidiaries as currently conducted other than such
effects, individually or in the aggregate, which have not had and would not
reasonably be expected to have a Material Adverse Effect on the Company or any
of its Subsidiaries.

 

3.11         Transactions With Affiliates. Except as set forth in the SEC
Documents, none of the officers or directors of the Company or its Subsidiaries
and, to the knowledge of the Company, none of the employees of the Company or
its Subsidiaries is presently a party to any transaction with the Company or any
Subsidiary (other than for services as employees, officers and directors)
required to be disclosed under Item 404 of Regulation S-K under the 1934 Act.



 

 5 

 

 

3.12         Equity Capitalization.

 

(a)       Definitions:

 

(i)       “Common Stock” means (x) the Company’s shares of common stock, $0.0001
par value per share, and (y) any capital stock into which such common stock
shall have been changed or any share capital resulting from a reclassification
of such common stock.

 

(ii)       “Preferred Stock” means (x) the Company’s blank check preferred
stock, $0.01 par value per share, the terms of which may be designated by the
board of directors of the Company in a certificate of designations and (y) any
capital stock into which such preferred stock shall have been changed or any
share capital resulting from a reclassification of such preferred stock (other
than a conversion of such preferred stock into Common Stock in accordance with
the terms of such certificate of designations).

 

(b)       Authorized and Outstanding Capital Stock. The authorized, issued and
outstanding shares of capital stock of the Company are as set forth in the SEC
Documents (except for subsequent issuances, if any, in accordance with the terms
of the Exchange Documents, pursuant to reservations, agreements, employee
benefit or equity incentive plans referred to in the SEC Documents or pursuant
to the exercise of convertible securities, warrants or options referred to in
the SEC Documents).

 

(c)       Valid Issuance; Available Shares; Affiliates. All of such outstanding
shares are duly authorized and have been, or upon issuance will be, validly
issued, fully paid and nonassessable. The SEC Documents accurately set forth, as
of the dates referred to therein, the number of shares of Common Stock that are
(A) required to be reserved for issuance pursuant to Convertible Securities (as
defined below) (other than the Exchange Shares) and (B) that are, as of the date
referred to therein, owned by Persons who are “affiliates” (as defined in Rule
405 of the 1933 Act and calculated based on the assumption that only officers,
directors and holders of at least 10% of the Company’s issued and outstanding
Common Stock are “affiliates” without conceding that any such Persons are
“affiliates” for purposes of federal securities laws) of the Company or any of
its Subsidiaries. “Convertible Securities” means any capital stock or other
security of the Company or any of its Subsidiaries that is at any time and under
any circumstances directly or indirectly convertible into, exercisable or
exchangeable for, or which otherwise entitles the holder thereof to acquire, any
capital stock or other security of the Company (including, without limitation,
Common Stock) or any of its Subsidiaries.

 

(d)       Existing Securities; Obligations. Except as disclosed in the SEC
Documents or pursuant to the transactions contemplated by this Agreement, the
Series C Waiver Agreement, or the Series D Waiver Agreement: (A) none of the
Company’s or any Subsidiary’s shares, interests or capital stock is subject to
preemptive rights or any other similar rights or liens suffered or permitted by
the Company or any Subsidiary; (B) there are no outstanding options, warrants,
scrip, rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities or rights convertible into, or exercisable or
exchangeable for, any shares, interests or capital stock of the Company or any
of its Subsidiaries, or contracts, commitments, understandings or arrangements
by which the Company or any of its Subsidiaries is or may become bound to issue
additional shares, interests or capital stock of the Company or any of its
Subsidiaries or options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, or exercisable or exchangeable for, any shares, interests or
capital stock of the Company or any of its Subsidiaries; (C) there are no
agreements or arrangements under which the Company or any of its Subsidiaries is
obligated to register the sale of any of their securities under the 1933 Act;
(D) there are no outstanding securities or instruments of the Company or any of
its Subsidiaries which contain any redemption or similar provisions, and there
are no contracts, commitments, understandings or arrangements by which the
Company or any of its Subsidiaries is or may become bound to redeem a security
of the Company or any of its Subsidiaries; (E) there are no securities or
instruments containing anti-dilution or similar provisions that will be
triggered by the issuance of the Exchange Shares; and (F) neither the Company
nor any Subsidiary has any stock appreciation rights or “phantom stock” plans or
agreements or any similar plan or agreement.

 

 6 

 

 

(e)       Organizational Documents. True, correct and complete copies of the
Company’s Certificate of Incorporation, as amended and as in effect on the date
hereof (the “Certificate of Incorporation”), and the Company’s Amended and
Restated Bylaws, as in effect on the date hereof (the “Bylaws”), and the terms
of all Convertible Securities and the material rights of the holders thereof in
respect thereto, are set forth in, or filed as exhibits to, the SEC Documents,
except for this Agreement, the Series C Waiver Agreement, and the Series D
Waiver Agreement, which will be filed with the SEC in the 8-K Filing.

 

3.13         Other Contracts. Neither the Company nor any of its Subsidiaries
have any liabilities or obligations required to be disclosed in the SEC
Documents which are not so disclosed in the SEC Documents, other than those
incurred in the ordinary course of the Company’s or its Subsidiaries’ respective
businesses and which, individually or in the aggregate, do not or could not have
a Material Adverse Effect.

 

3.14          Litigation. Except as set forth in the SEC Documents, there is no
action, claim, suit, investigation or proceeding, whether commenced or
threatened, before any court, governmental agency or body, domestic or foreign,
now pending or, to the knowledge of the Company, threatened against the Company
or its Subsidiaries wherein an unfavorable decision, ruling or finding would
reasonably be expected to, individually or in the aggregate, (i) materially
adversely affect the validity or enforceability of, or the authority or ability
of the Company to perform its obligations under, the Exchange Documents or
(ii) have a Material Adverse Effect. The Company is not a party to or subject to
the provisions of any injunction, judgment, decree or order of any court,
regulatory body, administrative agency or other governmental agency or body that
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

 

3.15         No Consideration Paid. No consideration, commission or other
remuneration has been paid by the Holder to the Company, its Subsidiaries or any
of their agents or affiliates in connection with the Exchange.

 

3.16         Disclosure. The Company understands and confirms that the Holder
will rely on the foregoing representations in effecting transactions in
securities of the Company. All disclosure provided to the Holder regarding the
Company and its Subsidiaries, their businesses and the transactions contemplated
hereby, including the schedules to this Agreement, furnished by or on behalf of
the Company or any of its Subsidiaries is true and correct in all material
respects and does not contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements made therein,
in the light of the circumstances under which they were made, not misleading.
The Company acknowledges and agrees that the Holder makes or has made no
representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in Section 4 below.

 

 7 

 

 

4.      Holder’s Representations and Warranties. As a material inducement to the
Company to enter into this Agreement and consummate the Exchange, the Holder
hereby represents and warrants with and to the Company as follows:

 

4.1            Reliance on Exemptions. The Holder understands that the Exchange
Shares are being offered and exchanged in reliance on specific exemptions from
the registration requirements of United States federal and state securities laws
and that the Company is relying in part upon the truth and accuracy of, and the
Holder’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of the Holder set forth herein and in the
other Exchange Documents in order to determine the availability of such
exemptions and the eligibility of the Holder to acquire the Exchange Shares.

 

4.2           No Governmental Review. The Holder understands that no United
States federal or state agency or any other government or governmental agency
has passed on or made any recommendation or endorsement of the Exchange Shares
or the fairness or suitability of the investment in the Exchange Shares nor have
such authorities passed upon or endorsed the merits of the offering of the
Exchange Shares.

 

4.3           Validity; Enforcement. This Agreement and the other Exchange
Documents to which the Holder is a party have been duly and validly authorized,
executed and delivered on behalf of the Holder and shall constitute the legal,
valid and binding obligations of the Holder enforceable against the Holder in
accordance with their respective terms, except as such enforceability may be
limited by general principles of equity or to applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies.

 

4.4           No Conflicts. The execution, delivery and performance by the
Holder of this Agreement and the other Exchange Documents to which the Holder is
a party, and the consummation by the Holder of the transactions contemplated
hereby and thereby will not (i) result in a violation of the organizational
documents of the Holder, (ii) conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which the Holder is a
party, or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree (including federal and state securities laws) applicable to
the Holder, except in the case of clauses (ii) and (iii) above, for such
conflicts, defaults, rights or violations which would not, individually or in
the aggregate, reasonably be expected to have a material adverse effect on the
ability of the Holder to perform its obligations hereunder.

 

4.5           Investment Risk; Sophistication. The Holder is acquiring the
Exchange Shares hereunder in the ordinary course of its business. The Holder has
such knowledge, sophistication, and experience in business and financial matters
so as to be capable of evaluation of the merits and risks of the prospective
investment in the Exchange Shares, and has so evaluated the merits and risk of
such investment. The Holder is an “accredited investor” as defined in Regulation
D under the 1933 Act.

 

 8 

 

 

4.6           Ownership of the Warrant. The Holder owns the Warrant free and
clear of any liens or encumbrances (other than the obligations pursuant to this
Agreement, the other Exchange Documents and applicable securities laws) and has
the requisite power and authority to enter into and perform its obligations
under this Agreement and each of the other Exchange Documents to which it is a
party and to consummate the Transaction.

 

5.     No Integration. None of the Company, its Subsidiaries, any of their
affiliates, or any Person acting on their behalf shall, directly or indirectly,
make any offers or sales of any security (as defined in the 1933 Act) or solicit
any offers to buy any security or take any other actions, under circumstances
that would require registration of any of the Exchange Shares under the 1933 Act
or cause this offering of the Exchange Shares to be integrated with such
offering or any prior offerings by the Company for purposes of Regulation D
under the 1933 Act.

 

6.     Listing. The Company shall use commercially reasonable efforts to
maintain the Common Stock’s authorization for quotation on the Principal Market.
Neither the Company nor any of its Subsidiaries shall take any action which
would be reasonably expected to result in the delisting or suspension of the
Common Stock on the Principal Market. The Company shall pay all fees and
expenses in connection with satisfying its obligations under this Section 6.

 

7.     Fees. The Company shall promptly reimburse Latham & Watkins LLP (counsel
to the Holder), on demand, for all reasonable, documented costs and expenses
incurred by it in connection with preparing and delivering this Agreement
(including, without limitation, all reasonable, documented legal fees and
disbursements in connection therewith, and due diligence in connection with the
transactions contemplated thereby) in an aggregate amount not to exceed $30,000.

 

8.      Holding Period. For the purposes of Rule 144, the Company acknowledges
that the holding period of the Exchange Shares may be tacked onto the holding
period of the Warrant, and the Company agrees not to take a position contrary to
this Section 8. The Company acknowledges and agrees that (assuming the Holder is
not an affiliate of the Company) (i) the Exchange Shares are, as of the date
hereof, eligible to be resold pursuant to Rule 144, (ii) the Company is not
aware of any event reasonably likely to occur that would reasonably be expected
to result in the Exchange Shares becoming ineligible to be resold by the Holder
pursuant to Rule 144 and (iii) in connection with any resale of any Exchange
Shares pursuant to Rule 144, the Company shall require the Holder only to
provide reasonable assurances that the Exchange Shares are eligible for resale,
assignment or transfer under Rule 144, which shall not include an opinion of
Holder’s counsel. The Company shall be responsible for any transfer agent fees
or DTC fees or legal fees of the Company’s counsel with respect to the removal
of legends, if any, or issuance of Exchange Shares in accordance herewith.

 

9.     Blue Sky. The Company shall make all filings and reports relating to the
Exchange required under applicable securities or “Blue Sky” laws of the states
of the United States following the date hereof, if any.

 

 9 

 

 

10.   Disclosure of Transaction.

 

10.01       On or before 9:30 a.m., New York time, on the first (1st) Business
Day after the date of this Agreement, the Company shall file a Current Report on
Form 8-K describing all the material terms of the transactions contemplated
hereby in the form required by the Securities Exchange Act of 1934, as amended,
and attaching this Agreement (including all attachments, the “8-K Filing”). From
and after the filing of the 8-K Filing, the Company shall have disclosed all
material, non-public information (if any) provided to the Holder by the Company
or any of its Subsidiaries or any of their respective officers, directors,
employees or agents in connection with the transactions contemplated hereby. In
addition, effective upon the filing of the 8-K Filing, the Company acknowledges
and agrees that any and all confidentiality or similar obligations under any
agreement, whether written or oral, between the Company, any of its Subsidiaries
or any of their respective officers, directors, affiliates, employees or agents,
on the one hand, and the Holder or any of its affiliates, on the other hand,
with respect to this Agreement and the transactions contemplated hereby shall
terminate.

 

10.2         The Company shall not, and the Company shall cause each of its
Subsidiaries and each of its and their respective officers, directors, employees
and agents not to, provide the Holder with any material, non-public information
regarding the Company or any of its Subsidiaries from and after the date hereof
without the express prior written consent of the Holder (which may be granted or
withheld in the Holder’s sole discretion) unless such information is being
expressly requested by the Holder after the Company has stated that such
information is material, non-public information. In the event of a breach of any
of the foregoing covenants in this Section 10.2 by the Company, any of its
Subsidiaries, or any of its or their respective officers, directors, employees
and agents (as determined in the reasonable good faith judgment of the Holder
following consultation with the Company), in addition to any other remedy
provided herein, on the third (3rd) Business Day after the Holder’s delivery of
a written request to the Company to publicly disclose such information (and the
failure by the Company to publicly disclose such information prior thereto), the
Holder shall have the right to make a public disclosure, in the form of a press
release, public advertisement or otherwise, of such material, non-public
information without the prior approval by the Company, any of its Subsidiaries,
or any of its or their respective officers, directors, employees or agents. The
Holder shall not have any liability to the Company, any of its Subsidiaries, or
any of its or their respective officers, directors, employees, affiliates,
shareholders or agents, for any such disclosure. To the extent that the Company
delivers any material, non-public information to the Holder without the Holder’s
consent or request, the Company hereby acknowledges and agrees that the Holder
shall not have any duty of confidentiality with respect to, or a duty not to
trade on the basis of, such material, non-public information. Subject to the
foregoing, neither the Company, its Subsidiaries nor the Holder shall issue any
press releases or any other public statements with respect to the transactions
contemplated hereby; provided, however, the Company shall be entitled, without
the prior approval of the Holder, to make any press release or other public
disclosure with respect to such transactions (i) in substantial conformity with
the 8-K Filing and contemporaneously therewith and (ii) as is required by
applicable law and regulations (provided that in the case of clause (i) the
Holder shall be consulted by the Company in connection with any such press
release or other public disclosure prior to its release). Without the prior
written consent of the Holder (which may be granted or withheld in the Holder’s
sole discretion), the Company shall not (and shall cause each of its
Subsidiaries and affiliates to not) disclose the name of the Holder in any
filing, announcement, release or otherwise (other than in the exhibit of this
Agreement attached to the 8-K Filing). Notwithstanding anything contained in
this Agreement to the contrary and without implication that the contrary would
otherwise be true, the Company expressly acknowledges and agrees that the Holder
shall not have (unless expressly agreed to by the Holder after the date hereof
in a written definitive and binding agreement executed by the Company and the
Holder), any duty of confidentiality with respect to, or a duty to the Company
not to trade on the basis of, any material, non-public information regarding the
Company or any of its Subsidiaries.

 

 10 

 

 

11.    Limits on Beneficial Ownership; Rights to Receive Shares.

 

11.1          General. To the extent the total number of Exchange Shares
issuable under this Agreement would cause the Holder together with the other
Attribution Parties (as defined in Section 11.16 below) to collectively
beneficially own in excess of 4.99% of the shares of Common Stock outstanding as
of the date hereof, then the Company shall issue to the Holder rights (the
“Rights”) to receive shares of Common Stock equal to that number of Exchange
Shares that cannot be issued to the Holder on the date hereof without exceeding
4.99% of the shares of Common Stock outstanding as of the date hereof (the
“Excess Exchange Shares”), in lieu of the Exchange Shares issuable but for the
limitations in this Section 11. The Company and the Holder hereby agree that no
additional consideration is payable in connection with the issuance of the
Rights or the exercise of the Rights.

 

11.2          Exercise of Rights. Subject to the terms hereof, the exercise of
the Rights may be made, in whole or in part, at any time or times on or after
the date hereof by delivery to the Company (or such other office or agency of
the Company as it may designate by notice in writing to the registered Holder at
the address of the Holder appearing on the books of the Company) of a duly
executed PDF copy of the Notice of Issuance Form annexed hereto as Exhibit A
(each, a “Notice of Issuance”, and the corresponding date thereof, the “Exercise
Date”). Partial exercises of the Rights resulting in issuances of a portion of
the total number of Excess Exchange Shares available thereunder shall have the
effect of lowering the outstanding number of Excess Exchange Shares purchasable
thereunder in an amount equal to the applicable number of Excess Exchange Shares
issued. The Holder and the Company shall maintain records showing the number of
Excess Exchange Shares issued and the date of such issuances. The Company shall
deliver any objection to any Notice of Issuance within one (1) Trading Day of
receipt of such notice. The Holder acknowledges and agrees that, by reason of
the provisions of this paragraph, following each exercise of the Rights issued
hereunder and the issuance of a portion of the Excess Exchange Shares pursuant
thereto, the number of Excess Exchange Shares available for issuance pursuant to
the Rights issued hereunder at any given time may be less than the amount stated
in the recitals hereof or on the signature page hereof.

 

11.3          Delivery of Excess Exchange Shares. The Excess Exchange Shares
issued hereunder shall be transmitted by the Transfer Agent to the Holder by
crediting the account of the Holder’s prime broker with The Depository Trust
Company through its Deposit/Withdrawal at Custodian system (“DWAC”) if the
Company is then a participant in such system and either (A) there is an
effective registration statement permitting the issuance of the Excess Exchange
Shares to or resale of the Excess Exchange Shares by the Holder or (B) the
Excess Exchange Shares are eligible for resale by the Holder without volume or
manner-of-sale limitations pursuant to Rule 144, and otherwise by physical
delivery to the address specified by the Holder in the Notice of Issuance by the
date that is two (2) Trading Days after the delivery to the Company of the
Notice of Issuance (such date, the “Share Delivery Deadline”). For the sake of
clarity, the Parties acknowledge that, as of the date of this Agreement, the
Excess Exchange Shares are eligible for resale by the Holder without volume or
manner-of-sale limitations pursuant to Rule 144. The Excess Exchange Shares
shall be deemed to have been issued, and Holder or any other person so
designated to be named therein shall be deemed to have become the holder of
record of such shares for all purposes, as of the date the Rights have been
exercised.

 

 11 

 

 

11.4         Charges, Taxes and Expenses. Issuance of Excess Exchange Shares
shall be made without charge to the Holder for any issue or transfer tax or
other incidental expense in respect of the issuance of such certificate, all of
which taxes and expenses shall be paid by the Company, and such certificates
shall be issued in the name of the Holder. The Company shall pay all Transfer
Agent fees required for same-day processing of any Notice of Issuance.

 

11.5         Authorized Shares. The Company covenants that, during the period
the Rights are outstanding, it will reserve from its authorized and unissued
Common Stock a sufficient number of shares to provide for the issuance of the
Excess Exchange Shares upon the exercise of the Rights. The Company further
covenants that its issuance of the Rights shall constitute full authority to its
officers who are charged with the duty of executing stock certificates to
execute and issue the necessary certificates for the Excess Exchange Shares upon
the due exercise of the Rights. The Company will take all such reasonable action
as may be necessary to assure that such Excess Exchange Shares may be issued as
provided herein without violation of any applicable law or regulation, or of any
requirements of the Principal Market upon which the Common Stock may be listed.
The Company covenants that all Excess Exchange Shares which may be issued upon
the exercise of the Rights represented by this Agreement will, upon exercise of
the Rights, be duly authorized, validly issued, fully paid and non-assessable
and free from all taxes, liens and charges created by the Company in respect of
the issue thereof (other than taxes in respect of any transfer occurring
contemporaneously with such issue).

 

11.6         Impairment. Except and to the extent as waived or consented to by
the Holder, the Company shall not by any action, including, without limitation,
amending its certificate of incorporation or through any reorganization,
transfer of assets, consolidation, merger, dissolution, issue or sale of
securities or any other voluntary action, avoid or seek to avoid the observance
or performance of any of the terms of this Agreement, but will at all times in
good faith assist in the carrying out of all such terms and in the taking of all
such actions as may be necessary or appropriate to protect the rights of the
Holder as set forth in this Agreement against impairment. Without limiting the
generality of the foregoing, the Company will (i) not increase the par value of
any Excess Exchange Shares above the amount payable therefor upon such exercise
immediately prior to such increase in par value, (ii) take all such action as
may be necessary or appropriate in order that the Company may validly and
legally issue fully paid and non-assessable Excess Exchange Shares upon the
exercise of the Rights and (iii) use reasonable best efforts to obtain all such
authorizations, exemptions or consents from any public regulatory body having
jurisdiction thereof, as may be, necessary to enable the Company to perform its
obligations under this Agreement.

 

11.7         Authorizations. Before taking any action which would result in an
adjustment in the number of Excess Exchange Shares for which the Rights provide
for, the Company shall obtain all such authorizations or exemptions thereof, or
consents thereto, as may be necessary from any public regulatory body or bodies
having jurisdiction thereof.

 

 12 

 

 

11.8         Limitations on Exercise. The Company shall not effect the exercise
of any Rights, and the Holder shall not have the right to exercise any portion
of any Rights pursuant to the terms and conditions of this Agreement and any
such exercise shall be null and void and treated as if never made, to the extent
that after giving effect to such exercise, the Holder together with the other
Attribution Parties collectively would beneficially own in excess of 4.99% (the
“Beneficial Ownership Limitation”) of the shares of Common Stock outstanding
immediately after giving effect to such exercise. For purposes of the foregoing
sentence, the aggregate number of shares of Common Stock beneficially owned by
the Holder and the other Attribution Parties shall include the number of shares
of Common Stock held by the Holder and all other Attribution Parties plus the
number of shares of Common Stock issuable upon exercise of the Rights issued
hereunder with respect to which the determination of such sentence is being
made, but shall exclude shares of Common Stock which would be issuable upon
(A) exercise of the remaining, nonexercised portion of the Rights beneficially
owned by the Holder or any of the other Attribution Parties and (B) exercise or
conversion of the unexercised or nonconverted portion of any other securities of
the Company (including, without limitation, any convertible notes or convertible
preferred stock or warrants) beneficially owned by the Holder or any other
Attribution Party subject to a limitation on conversion or exercise analogous to
the limitation contained in this Section 11.8. For purposes of this Section
11.8, beneficial ownership shall be calculated in accordance with Section 13(d)
of the 1934 Act. For purposes of determining the number of outstanding shares of
Common Stock the Holder may acquire upon the exercise of the Rights without
exceeding the Beneficial Ownership Limitation, the Holder may rely on the number
of outstanding shares of Common Stock as reflected in (x) the Company’s most
recent Annual Report on Form 10-K, Quarterly Report on Form 10-Q, Current Report
on Form 8-K or other public filing with the SEC, as the case may be, (y) a more
recent public announcement by the Company or (z) any other written notice by the
Company or the Transfer Agent, if any, setting forth the number of shares of
Common Stock outstanding (in each case, the “Reported Outstanding Share
Number”). If the Company receives a Notice of Issuance from the Holder at a time
when the actual number of outstanding shares of Common Stock is less than the
Reported Outstanding Share Number, the Company shall notify the Holder in
writing of the number of shares of Common Stock then outstanding and, to the
extent that such Notice of Issuance would otherwise cause the Holder’s
beneficial ownership, as determined pursuant to this Section 11.8, to exceed the
Beneficial Ownership Limitation, the Holder must notify the Company of a reduced
number of shares of Common Stock to be purchased pursuant to such Notice of
Issuance. For any reason at any time, upon the written request of the Holder,
the Company shall within one (1) Business Day confirm in writing or by
electronic mail to the Holder the number of shares of Common Stock then
outstanding. In any case, the number of outstanding shares of Common Stock shall
be determined after giving effect to the conversion or exercise of securities of
the Company, including the Rights, by the Holder and any other Attribution Party
since the date as of which the Reported Outstanding Share Number was reported.
In the event that the issuance of shares of Common Stock to the Holder upon
exercise of the Rights results in the Holder and the other Attribution Parties
being deemed to beneficially own, in the aggregate, more than the Beneficial
Ownership Limitation of the number of outstanding shares of Common Stock (as
determined under Section 13(d) of the 1934 Act), the number of shares so issued
by which the Holder’s and the other Attribution Parties’ aggregate beneficial
ownership exceeds the Beneficial Ownership Limitation (the “Excess Shares”)
shall be deemed null and void and shall be cancelled ab initio, and the Holder
shall not have the power to vote or to transfer the Excess Shares. Upon delivery
of a written notice to the Company, the Holder may from time to time increase
(with such increase not effective until the sixty-first (61st) day after
delivery of such notice) or decrease the Beneficial Ownership Limitation to any
other percentage not in excess of 9.99% as specified in such notice; provided
that (i) any such increase in the Beneficial Ownership Limitation will not be
effective until the sixty-first (61st) day after such notice is delivered to the
Company and (ii) any such increase or decrease will apply only to the Holder and
the other Attribution Parties and not to any other holder of Rights that is not
an Attribution Party of the Holder. For purposes of clarity, the shares of
Common Stock issuable pursuant to the terms of the Rights hereunder in excess of
the Beneficial Ownership Limitation shall not be deemed to be beneficially owned
by the Holder for any purpose including for purposes of Section 13(d) or Rule
16a-1(a)(1) of the 1934 Act. No prior inability to exercise any Rights pursuant
to this paragraph shall have any effect on the applicability of the provisions
of this paragraph with respect to any subsequent determination of
exercisability. The provisions of this paragraph shall be construed and
implemented in a manner otherwise than in strict conformity with the terms of
this Section 11.8 to the extent necessary to correct this paragraph (or any
portion of this paragraph) which may be defective or inconsistent with the
intended beneficial ownership limitation contained in this Section 11.8 or to
make changes or supplements necessary or desirable to properly give effect to
such limitation. The limitation contained in this paragraph may not be waived
and shall apply to a successor holder of Rights.

 

 13 

 

 

11.9          Closing of Books. The Company will not close its stockholder books
or records in any manner which prevents the timely exercise of the Rights,
pursuant to the terms hereof.

 

11.10       Stock Dividends and Splits. If the Company, at any time while the
Rights exist: (i) pays a stock dividend or otherwise makes a distribution or
distributions on shares of its Common Stock or any other equity or equity
equivalent securities payable in shares of Common Stock, (ii) subdivides
outstanding shares of Common Stock into a larger number of shares,
(iii) combines (including by way of reverse stock split) outstanding shares of
Common Stock into a smaller number of shares, or (iv) issues by reclassification
of shares of the Common Stock any shares of capital stock of the Company, then
in each case the number of Excess Exchange Shares issuable upon exercise of the
Rights shall be proportionately adjusted. Any adjustment made pursuant to this
Section 11.10 shall become effective immediately upon the record date for the
determination of stockholders entitled to receive such dividend or distribution
(provided that if the declaration of such dividend or distribution is rescinded
or otherwise cancelled, then such adjustment shall be reversed upon notice to
the Holder of the termination of such proposed declaration or distribution as to
any unexercised portion of the Rights at the time of such rescission or
cancellation) and shall become effective immediately after the effective date in
the case of a subdivision, combination or re-classification.

 

11.11        [Intentionally Omitted].

 

11.12        Subsequent Rights Offerings. If Section 11.10 above does not apply,
if at any time the Company grants, issues or sells any Convertible Securities,
options or rights to purchase stock, warrants, securities or other property pro
rata to the record holders of any class of shares of Common Stock (the “Purchase
Rights”), then the Holder will be entitled to acquire, upon the terms applicable
to such Purchase Rights, the aggregate Purchase Rights which the Holder could
have acquired if the Holder had held the number of shares of Common Stock
acquirable upon complete exercise of the Rights (without regard to any
limitations on exercise hereof, including without limitation, the Beneficial
Ownership Limitation) immediately before the date on which a record is taken for
the grant, issuance or sale of such Purchase Rights, or, if no such record is
taken, the date as of which the record holders of shares of Common Stock are to
be determined for the grant, issue or sale of such Purchase Rights (provided,
however, to the extent that the Holder’s right to participate in any such
Purchase Right would result in the Holder exceeding the Beneficial Ownership
Limitation, then the Holder shall not be entitled to participate in such
Purchase Right to such extent (or beneficial ownership of such shares of Common
Stock as a result of such Purchase Right to such extent) and such Purchase Right
to such extent shall be held in abeyance for the Holder until such time, if
ever, as its right thereto would not result in the Holder exceeding the
Beneficial Ownership Limitation).

 

 14 

 

 

11.13        Notice to Allow Exercise of Right. If at any time while the Rights
remain outstanding, (A) the Company shall declare a dividend (or any other
distribution in whatever form) on the Common Stock, (B) the Company shall
declare a special nonrecurring cash dividend on or a redemption of the Common
Stock, (C) the Company shall authorize the granting to all holders of the Common
Stock rights or warrants to subscribe for or purchase any shares of capital
stock of any class or of any rights, (D) the approval of any stockholders of the
Company shall be required in connection with any reclassification of the Common
Stock, any consolidation or merger to which the Company is a party, any sale or
transfer of all or substantially all of the assets of the Company, or any
compulsory share exchange whereby the Common Stock is converted into other
securities, cash or property, or (E) the Company shall authorize the voluntary
or involuntary dissolution, liquidation or winding up of the affairs of the
Company, then, in each case, the Company shall cause to be mailed to the Holder
at least 10 calendar days prior to the applicable record or effective date
hereinafter specified, a notice stating (x) the date on which a record is to be
taken for the purpose of such dividend, distribution, redemption, rights or
warrants, or if a record is not to be taken, the date as of which the holders of
the Common Stock of record to be entitled to such dividend, distributions,
redemption, rights or warrants are to be determined or (y) the date on which
such reclassification, consolidation, merger, sale, transfer or share exchange
is expected to become effective or close, and the date as of which it is
expected that holders of the Common Stock of record shall be entitled to
exchange their shares of the Common Stock for securities, cash or other property
deliverable upon such reclassification, consolidation, merger, sale, transfer or
share exchange; provided that the failure to mail such notice or any defect
therein or in the mailing thereof shall not affect the validity of the corporate
action required to be specified in such notice. To the extent that any notice
provided hereunder constitutes, or contains, material, non-public information
regarding the Company or any of the Subsidiaries, the Company shall
simultaneously file such notice with the SEC pursuant to a Current Report on
Form 8-K. The Holder shall remain entitled to exercise the Rights during the
period commencing on the date of such notice to the effective date of the event
triggering such notice except as may otherwise be expressly set forth herein.

 

11.14       No Rights as Stockholder Until Exercise. Each Right does not entitle
the Holder to any voting rights, dividends or other rights as a stockholder of
the Company prior to the exercise hereof.

 

11.15       Transferability. Subject to compliance with any applicable
securities laws, the Rights and all rights hereunder are transferable, in whole
or in part, upon written assignment in the form reasonably agreed to by the
Company and the Holder duly executed by the Holder or its agent or attorney and
funds sufficient to pay any transfer taxes payable upon the making of such
transfer of this Agreement delivered to the principal office of the Company or
its designated agent. Upon such assignment and, if required, such payment, the
Company shall enter into a new agreement with the assignee or assignees, as
applicable, and this Agreement shall promptly be cancelled. Any Right, if
properly assigned in accordance herewith, may be exercised by a new Holder for
the issue of Excess Exchange Shares without having a new agreement executed.

 

 15 

 

 

11.16       Attribution Parties. For purpose of this Section 11, “Attribution
Parties” means, collectively, the following Persons and entities: (i) any
investment vehicle, including, any funds, feeder funds or managed accounts,
currently, or from time to time after the date hereof, directly or indirectly
managed or advised by a Holder’s investment manager or any of its Affiliates or
principals, (ii) any direct or indirect Affiliates of such Holder or any of the
foregoing, (iii) any Person acting or who could be deemed to be acting as a
“group” (as that term is used in Section 13(d) of the 1934 Act and as defined in
Rule 13d-5 thereunder) together with such Holder or any of the foregoing and
(iv) any other Persons whose beneficial ownership of the Company’s Common Stock
would or could be aggregated with such Holder’s and the other Attribution
Parties for purposes of Section 13(d) of the 1934 Act. For clarity, the purpose
of the foregoing is to subject collectively such Holder and all other
Attribution Parties to the Beneficial Ownership Limitation.

 

12.    Miscellaneous Provisions.

 

(a)           Successors and Assigns. Except as otherwise provided herein, the
terms and conditions of this Agreement shall inure to the benefit of and be
binding upon the parties hereto and the respective successors and assigns of the
parties hereto. Nothing in this Agreement, express or implied, is intended to
confer upon any party, other than the parties hereto or their respective
successors and assigns, any rights, remedies, obligations or liabilities under
or by reason of this Agreement, except as expressly provided in this Agreement.

 

(b)           Governing Law; Jurisdiction; Jury Trial. All questions concerning
the construction, validity, enforcement and interpretation of this Agreement
shall be governed by the internal laws of the State of Delaware, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of Delaware or any other jurisdictions) that would cause the application
of the laws of any jurisdictions other than the State of Delaware. Each party
hereby irrevocably submits to the exclusive jurisdiction of the state or federal
courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

 16 

 

 

(c)            Titles and Subtitles. The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.

 

(d)           Notices. Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered: (i) upon receipt, when
delivered personally; (ii) upon delivery, when sent by facsimile (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party) or by electronic mail; or (iii) one Business
Day after deposit with an overnight courier service, in each case properly
addressed to the party to receive the same. The addresses, facsimile numbers and
e-mail addresses for such communications shall be:

 

If to the Company:

 

FuelCell Energy, Inc.
3 Great Pasture Road
Danbury, Connecticut 06810
Telephone: 203-825-6000
Facsimile: 203-825-6069
Attention: General Counsel

 

With a copy to:

 

Foley & Lardner LLP

111 Huntington Avenue, Suite 2500

Boston, Massachusetts 02199-7610
Telephone: 617.342.4027
Facsimile: 617.342.4001
Attention: Paul D. Broude

 

If to the Holder, to its address, facsimile number and e-mail address set forth
on its signature page hereto,

 

with a copy (for information purposes only) to:

 

Latham & Watkins LLP

200 Clarendon Street

Boston, MA 02116

Telephone: 617.948.6060

Facsimile: 617.948.6001

Attention: Peter N. Handrinos

Email: Peter.Handrinos@lw.com

 

or to such other address, facsimile number and/or e-mail address and/or to the
attention of such other Person as the recipient party has specified by written
notice given to each other party five (5) days prior to the effectiveness of
such change. Written confirmation of receipt (A) given by the recipient of such
notice, consent, waiver or other communication, (B) mechanically or
electronically generated by the sender’s facsimile machine or e-mail containing
the time, date, recipient facsimile number and an image of the first page of
such transmission or (C) provided by an overnight courier service shall be
rebuttable evidence of personal service, receipt by facsimile or receipt from an
overnight courier service in accordance with clause (i), (ii) or (iii) above,
respectively.

 

 17 

 

 

(e)            Finder’s Fees. Each party represents that it neither is nor will
be obligated for any finders’ fee or commission in connection with this
transaction. The Company shall indemnify and hold harmless the Holder from any
liability for any commission or compensation in the nature of a finders’ fee
(and the costs and expenses of defending against such liability or asserted
liability) for which the Company or any of its officers, employees or
representatives is responsible.

 

(f)            Amendments and Waivers. Any term of this Agreement may be amended
and the observance of any term of this Agreement may be waived (either generally
or in a particular instance and either retroactively or prospectively), only
with the written consent of the Company and the Holder.

 

(g)           Severability. If one or more provisions of this Agreement are held
to be unenforceable under applicable law, such provision shall be excluded from
this Agreement and the balance of the Agreement shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its terms
so long as this Agreement as so modified continues to express, without material
change, the original intentions of the parties hereto as to the subject matter
hereof and the prohibited nature, invalidity or unenforceability of the
provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties hereto or the practical
realization of the benefits that would otherwise be conferred upon the parties
hereto. The parties hereto will endeavor in good faith negotiations to replace
the prohibited, invalid or unenforceable provision(s) with a valid provision(s),
the effect of which comes as close as possible to that of the prohibited,
invalid or unenforceable provision(s).

 

(h)           Entire Agreement. This Agreement together with the other Exchange
Documents, represents the entire agreement and understanding between the parties
hereto concerning the Exchange and the other matters described herein and
therein and supersedes and replaces any and all prior agreements and
understandings solely with respect to the subject matter hereof and thereof.
Except as expressly set forth herein, nothing herein shall amend, modify or
waive any term or condition of the other Exchange Documents.

 

(i)             Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

(j)             Interpretation. Unless the context of this Agreement clearly
requires otherwise, (a) references to the plural include the singular, the
singular the plural, the part the whole, (b) references to any gender include
all genders, (c) “including” has the inclusive meaning frequently identified
with the phrase “but not limited to” and (d) references to “hereunder” or
“herein” relate to this Agreement.

 

 18 

 

 

(k)            No Third Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.

 

(l)             Survival. The representations, warranties and covenants of the
Company and the Holder contained herein shall survive the delivery of the
Exchange Shares.

 

(m)           Further Assurances. Each party hereto shall do and perform, or
cause to be done and performed, all such further acts and things, and shall
execute and deliver all such other agreements, certificates, instruments and
documents, as any other party hereto may reasonably request in order to carry
out the intent and accomplish the purposes of this Agreement and the
consummation of the transactions contemplated hereby.

 

(n)           No Strict Construction. The language used in this Agreement will
be deemed to be the language chosen by the parties hereto to express their
mutual intent, and no rules of strict construction will be applied against any
party hereto.

 

[The remainder of the page is intentionally left blank]

 

 19 

 

 

IN WITNESS WHEREOF, the Holder and the Company have executed this Agreement as
of the date set forth on the first page of this Agreement.

 

  COMPANY:       FUELCELL ENERGY, INC.       By: /s/ Michael S. Bishop     Name:
 Michael S. Bishop     Title: Sr. VP & CFO

 

 

 

 

IN WITNESS WHEREOF, the Holder and the Company have executed this Agreement as
of the date set forth on the first page of this Agreement.

 

  HOLDER:       HUDSON BAY MASTER FUND LTD         By: /s/ George Antonopoulos
Authorized Signatory   Name: George Antonopoulos Hudson Bay Capital Management
LP   Title: Authorized Signatory not individually, but solely as     Investment
Advisor to Hudson Bay Master Fund Ltd. Aggregate Number of Exchange Shares:    
  6,000,000

 

  Notice Information:   Address: c/o Hudson Bay Capital Management LP   777
Third Avenue, 30th Floor   New York, NY 10017   Facsimile: 212-571-1325  
Attention: George Antonopoulos   Email: gantonopoulos@hudsonbaycapital.com

 

 

 

 

Schedule I

 

DWAC Instructions

 

 

 

 

EXHIBIT A

 

NOTICE OF ISSUANCE

 

The undersigned holder hereby exercises the rights (the “Rights”) to receive
_________________ of the shares of Common Stock (the “Excess Exchange Shares”)
of FuelCell Energy, Inc., a Delaware corporation (the “Company”), established
pursuant to that certain Exchange Agreement, dated February 21, 2019, by and
between the Company and the investor signatory thereto (the “Exchange
Agreement”). Capitalized terms used herein and not otherwise defined shall have
the respective meanings set forth in the Exchange Agreement.

 

The Company shall deliver to Holder, or its designee or agent as specified
below, __________ Excess Exchange Shares in accordance with the terms of the
Rights. Delivery shall be made to Holder, or for its benefit, as follows:

 

¨Check here if requesting delivery as a certificate to the following name and to
the following address:

 

Issue to:                  

 

¨Check here if requesting delivery by Deposit/Withdrawal at Custodian as
follows:

 

DTC Participant:       DTC Number:       Account Number:  

 

Date: _____________ __, ___ ________________________ Name of Registered Holder

 

 

 

 

By: __________________________________________     Name:     Title:          
Tax ID:____________________________________          
Facsimile:__________________________________           E-mail
Address:_____________________________  

 



 

 

